Citizens' initiative (debate)
The next item is the report by Zita Gurmai and Alain Lamassoure, on behalf of the Committee on Constitutional Affairs, on the proposal for a regulation of the European Parliament and of the Council on the citizens' initiative - C7-0089/2010 -.
rapporteur. - Madam President, the European citizens' initiative is a unique opportunity. It is the first time that European citizens can get together and let us know, with one strong voice, if they think that we, the European decision-makers, are not doing our job properly or missing out important issues.
We badly need this. In a time when only 42% of the people who are entitled to vote in European elections take the time to actually vote, every new European instrument - especially an instrument like the ECI - is of great importance. However, we realise that the high expectations that surround the ECI may lead to disappointment and frustration. We can avoid this with a regulation that provides for its safe and efficient use, and we can help to bridge the famous gap between ourselves and European citizens. I would like to welcome the citizens here as well.
Mr Lamassoure, Ms Wallis, Mr Häfner and I were all conscious of the huge responsibility on our shoulders. Many points were raised during the discussions and we had to base our work on everyone's strong sense of compromise. We were lucky to have good partners in this who showed reasonable flexibility and had the same goal as Parliament's rapporteurs, namely to reach an agreement as soon as possible, while maintaining the quality of our work and making sure that one year after the Treaty of Lisbon we have a regulation for the most citizen-based provision of the Treaty.
I would like to thank Commissioner Šefčovič and the Belgian Presidency, particularly Mr Chastel, and their teams. We should also not forget the Spanish Presidency who contributed to advancing the dossier right at the beginning of the process.
Today we are presenting to you a compromise text which is supported by the Commission and has also been adopted by the Coreper. If we decide to support it and the Council adopts it - which we hope - the regulation can enter into force on 1 January and be applicable 12 months later in 2012.
We are pleased to say that Parliament's key demands were accepted in the discussions. The admissibility check on an initiative will be based on clear criteria at the point of registration, not after many signatures have already been collected. To ensure the initiatives are well founded and have a European dimension, a citizens' committee of at least seven members from seven Member States should be set up to register an initiative.
Apart from reducing the risk of unserious initiatives, the citizens' committee offers incontestable advantages for organisers as well. If the initiators of an ECI are disorganised at the beginning of the process, they have a network and have many language versions of their initiative. They would have significantly less difficulty in collecting one million signatures.
It is clear that, even though the requirement for the citizens' committee initially seems to be a constraint, it would in reality streamline the rest of the procedure. The Commission will help organisers of an initiative by providing a user-friendly guide and setting up a point of contact. If an initiative manages to collect one million signatures, a proper follow-up will be guaranteed, including a public hearing at Parliament.
The review of the regulation is of crucial importance as this tool is the first of its kind. As per our suggestions, it is extremely useful with regard to the difficult issue of how to verify the signatures. It is up to Member States to do this, but we urged them to demand as little personal information as possible. Member States will have some flexibility in choosing what information is required in each country, but I am glad to say that many of them are going for less data than originally planned. We believe that the regulation reflected in the compromise text is citizen-friendly and does not create cumbersome obligations for, and frustration amongst, the organisers.
Madam President, today the European Union is opening up to participatory democracy. It is not yet direct democracy, citizens will not take the decisions themselves, but they do win the right to question directly, publicly, in huge numbers, those who take the decisions in Europe, over the head of their government and their elected representatives.
From now on, the citizens will enjoy the same power of political initiative as that enjoyed here by the Council of Ministers and the European Parliament. We have benefited, as Mrs Gurmai has said, from the excellent preparatory work carried out by Commissioner Šefčovič and his teams, and from the intelligent and efficient support by the Belgian Presidency.
On the part of Parliament, the text is the result of the work of four rapporteurs, a gang of four, including you, Madam President. We are honoured by your presence.
We wanted to come up with the simplest, most citizen-friendly procedure for the public. Who might participate? Citizens, that is to say natural persons, all citizens, including, possibly, elected representatives, but only European citizens. The Treaty leaves no doubt on the subject.
The right to participate in the citizens' initiative is now yet one more of the privileges enjoyed by citizens throughout Europe. Who might launch the initiative? It only needs seven citizens in an organising committee, not 300 000 as the Commission proposed, nor 100 000 as the Council envisaged, seven citizens from seven different countries, that is a quarter of the Member States.
Who should be contacted for information if one wants to launch an initiative? The Commission itself will publish a guide to the citizens' initiative and will set up a specialised point of contact. What is the procedure? Extraordinarily simple. A single request to register the initiative and check its admissibility. The criteria for admissibility? The Treaty, the whole Treaty and nothing but the Treaty, including the Charter of Fundamental Rights. What support can be used for an initiative? Any kind of support: political, financial, local, national, European, international, lobbies, NGOs, churches, and so on.
Just one condition: total transparency. Those who are invited to sign must know what lies behind the initiative. So it is up to the citizens to assume their responsibilities. What are the formalities for collecting the signatures? Incredibly simple. Signatures on paper but also through the Internet. Of course, it is only the Member States that can monitor them, but we have been careful, as Mrs Gurmai has said, to ensure that the forms are harmonised to the greatest possible extent.
In the long term, it is a veritable single European system which will have to be adopted in all 27 countries and a third of Member States are already prepared for it.
Finally, what will the political outcomes be? This is a point on which Parliament has been very insistent. Indeed, in accordance with the Treaty, the Commission will be the only judge of whether or not to provide legislative follow-up to a successful initiative. Therefore the Commission must be protected against political pressure seeking to make legislation proliferate at a time when the Union already regulates too much. However, at the same time, the citizens must be protected against the risk that there is no political follow-up in cases where the Commission deems supplementary legislation inappropriate. Hence the creation of two new rights to benefit authors of successful initiatives: the right to be received by the Commission to present their motion and the right to a public hearing, which can take place before the European Parliament itself.
In short, here we have a simple, innovative, democratic procedure. It is now the citizens' turn to take the floor.
(Applause)
rapporteur for the opinion of the Committee on Petitions. - (DE) Madam President, like all policy, European policy must not exclude the citizens, go over their heads or take place behind their backs. European policy must be made by the citizens, for the citizens and through the citizens. We want to close the divide between the citizens and policy and between the citizens and the institutions. To achieve this, we need procedures which allow citizens to become involved in decision-making and to express their opinions. We have succeeding in creating more democracy within the European Union, but we have not done enough to enable citizens to participate more effectively in decisions and in European debates. Today's decision on the introduction of the European citizens' initiative will bring this about. We have held tough negotiations and we have achieved many substantial improvements.
Ladies and gentlemen, if you look at the document which we are voting on today, you will see that wherever there is bold text, and Mr Lamassoure has also just referred to this, this is the text that we have proposed which replaces the results of the negotiations, the original draft from the Commission. You will notice that we have rewritten around two thirds of the text and introduced significant improvements to the document which the Commission enthusiastically submitted to us. I will only mention the most important points. We have significantly lowered the barriers. In particular, signatures will only need to be collected in at least a quarter of the Member States and not one third. Of course, we would prefer signatures to be collected all over Europe, but we are talking here about minimum levels. Most importantly, we have succeeded in almost completely removing the barrier which, right from the beginning, threatened to be extremely unsuccessful and which required an admissibility check to take place after 300 000 signatures, before the citizens could continue collecting more signatures. 'Almost completely' means that we have proposed the idea of involving a committee of initiators at the start which will ensure that not every mail which the Commission receives and which has the words citizens' initiative on its subject line will undergo the full administrative procedure. The initiatives must be reasonably serious. In other words, anyone who wants to collect one million signatures must first involve at least seven countries in his proposal.
We have introduced greater transparency and mandatory hearings at the end of the process. These hearings will take place in the European Parliament in the presence of Parliament and the Commission. They will give citizens the opportunity to explain their concerns. This represents a major step forward. We have fought for this not on our own behalf, but - and we must never forget this - on behalf of the citizens of Europe, their rights and a more effective and simpler process for citizens to become involved in Europe.
There are some things which we have not achieved and many of these are now in the amendments tabled by those on the left. In any case, the negotiations have now been completed. We have reached an agreement with the Council and the Commission. We have had to give in on some points, but the other side has also made huge concessions and we know that the amendments are more about appearance and less about substance. This means that there will be no opportunity to change the results. However, we will be able to do this during the review in three years' time.
I would like to thank everyone involved, including the employees, the secretariats, the co-rapporteurs, the Commission and the Council, for working together so effectively. I believe that this type of cooperation across committee and group boundaries could be a model for the future. Overall I would like to see a Europe for citizens in which citizens regard themselves as part of Europe and become more actively involved than they have in the past.
I would just like to say that it was a huge privilege for me to be involved in Parliament's team in what I regard as a hugely impressive piece of work on behalf of Europe's citizens.
Madam President, Commissioner, honourable Members, rapporteurs especially, one of the most important promises of the Treaty of Lisbon was to bring Europe closer to its citizens.
I do not believe that I need to list here the examples which have shown us, before and after the signature of the Treaty of Lisbon in December 2009, the extent to which a rapprochement of this nature is necessary. Therefore it is not surprising that any measure that furthers the objective of interesting and involving citizens in European integration is a priority for all the institutions including the Council.
I am therefore particularly keen to be able to address you about the regulation that implements the citizens' initiative, this flagship innovation of the Treaty of Lisbon as regards improved citizen participation in decisions at European level.
This regulation was, of course, one of the priorities of the Belgian Presidency of the Council as it may be that this citizens' initiative is the most fitting symbol for the new post-Lisbon role of the citizen in the Union. Through a citizens' initiative, as the rapporteurs have already said, a million European citizens will be able to submit to the Commission a legislative proposal with the obligation incumbent on the Commission to examine it and express its opinion on it.
We should stop for a moment to appreciate this innovation that we are implementing today which is only the first element, as Mr Lamassoure has said, of participatory democracy at supranational level. Therefore it is not only a first at European level, it is quite simply a first at world level.
Lets us return to the legislative issue we are debating today. I am delighted with the compromise reached on this regulation in the course of the negotiations between the three institutions and, obviously, I too welcome the spirit of cooperation and the will for compromise that prevailed in the three institutions throughout the entire negotiations.
I would, of course, like to thank personally the rapporteurs for the Committee on Constitutional Affairs (AFCO) and the Committee on Petitions (PETI), Mrs Gurmai of course, Mr Lamassoure, Mrs Wallis and Mr Häfner for their efforts and constructive contributions to drafting this regulation.
I am therefore particularly delighted with the vote on Monday in the AFCO Committee, which confirmed the text approved by the institutions. If the up-coming vote confirms the same text ratified by the AFCO Committee, we shall be able to consider this agreement at first reading as a model of fast and efficient legislation at European level. How could we fail, in this respect, to extend our praise also to Commissioner Šefčovič for his availability and pro-activeness.
In short, I feel that, on this matter, we have all benefited from the many opinions expressed at the negotiation table. The European citizen has emerged the winner from this trialogue and from this agreement.
I am convinced that the compromise reached between the institutions is a good one, not only insofar as each institution has managed to win what was dear to it, as we just recalled, but also insofar as it will result in a good regulation which will allow citizens' initiatives to be organised flexibly and efficiently.
On behalf of the Council, I welcome the will of the other two institutions to take account of the needs and the constraints hanging over the Member States in accomplishing the task that has fallen to them, that of checking the signatures which must obviously be genuine signatures, and ensuring that there is no fraud or manipulation when they are collected.
Furthermore, Member States had to be given enough time to adopt those measures of national law necessary for the regulation to be applied. I obviously understand Parliament's concern to see the citizens' initiative implemented as soon as possible and it is one that I share. On the other hand, it is clear that there must be national measures if this initiative is to develop along the right lines and therefore enough time must be left for them to be adopted according to the existing regulatory framework.
Indeed, the Council has always considered that the citizens' initiative, as an element of citizen participation in European decisions, should go hand-in-hand with the other element, that is, the election of the European Parliament.
Finally, to sum up, I am delighted with the compromise reached in the negotiations and I obviously cannot but recommend that you adopt it at today's vote and I wish the citizens' initiative all the success that it is predicted to have. I note that the first initiatives are already under preparation and I hope that a great number of initiatives will give fresh impetus and new ideas to European integration.
I would just like to say another big thank you to everyone for your collaboration on this issue.
(Applause)
Thank you so much for your leadership during the presidency to get this through.
Vice-President of the Commission. - Madam President, I am also very happy to be here with you this morning because we have accomplished very good things together. Just one year after the entry into force of the Treaty of Lisbon, we are holding a discussion on the forthcoming adoption of the regulation on the citizens' initiative. As Mr Lamassoure said, we are introducing a totally new layer of participatory democracy which will complement the representative democracy in which we operate in the European Union.
But for the first time we are offering citizens an innovative way of expressing their wishes, interacting with the institutions and shaping the agenda of the European Union. I believe it is a very important as a means of widening the European space. It is very important in terms of bringing more European topics to the national capitals and creating European-wide debate. We all know that the European Union needs this very much.
To achieve the potential benefits the Treaty of Lisbon and the citizens' initiative can bring us, we need to establish a clear procedure. It was very clear, from the public consultations and the consultations with the European Parliament, that we needed a procedure which would be easy, understandable, user-friendly and well-balanced. I think we have achieved this goal. That was really thanks to the in-depth discussions we had, very often here in the European Parliament. I would like to thank all of you for organising a number of hearings, not only in the Committee on Constitutional Affairs (AFCO) and the Committee on Petitions (PETI) but also in most of the political groups, because these hearings have been very important for all of us. I can assure you that they served as a very important source of inspiration and new creative ideas which, in the end, helped us improve the initial Commission proposal.
I appreciate also the innovative way in which the European Parliament dealt with this initiative. We had four rapporteurs from two different committees. Alain Lamassoure called them the gang of four. I must say it was a very nice gang. It was a pleasure working with all of you. It was a pleasure for me to receive your new creative input into our common thinking, because each of you approached the subject from a different angle and brought your own experience to bear on how to improve the initial proposal of the Commission. I really appreciate it.
Thanks to this new innovative approach we achieved broad consensus within the European Parliament. I am particularly pleased about the very clear vote in AFCO.
One of the important ideas which came from the rapporteurs was what kind of follow-up we should give to the citizens' initiative. I believe the idea that an appropriately high-level Commission representative should receive the organisers of the initiative after its successful completion came from the European Parliament. The idea of organising hearings as a compulsory stage during which we could discuss the goals of the initiative more broadly also came from this Chamber.
I would like to stress that we are very pleased and satisfied that these public hearings will be organised on neutral ground, here at the European Parliament, because this will ensure that the Commission will not be in the uncomfortable position of being judge and jury at the same time. The Commission will be represented at those hearings at an appropriately high level, where possible by the Commissioner or Director-General with responsibility for the subject, and will carefully follow the debate.
I would like to assure you, and through you all European citizens, that we in the Commission are absolutely conscious of the importance and the value of one million citizens supporting a particular proposal. We will treat it with respect and great care.
The only regret I have in this debate is that we will need to wait a little while before the citizens' initiative can be fully used. But we have to recognise that, if we want to offer our citizens an improved service, we need to change some internal rules in the Member States and we have to develop the software for the online collection system. I am sure we will do it in the prescribed time, however, and European citizens will have a chance to use this initiative as soon as possible.
I greatly appreciate, therefore, the fact that we are aiming at agreement on the first reading, because this will allow our citizens to use this new instrument much faster than initially expected.
Let me thank you once again for the excellent cooperation with all the rapporteurs, with Ms Gurmai, with our Chair, Ms Wallis, with Mr Häfner and Mr Lamassoure. As I said, all of them brought very new and very important ideas to make this proposal better than the initial proposal from the Commission.
I would also like to thank personally Olivier Chastel, because he demonstrated his enormous ability for consensus building. I know how difficult it was in the Council, how many divergences he had to overcome, and thanks to his efforts and thanks to the excellent work of the Belgian Presidency we now have this wide consensus also in the Council.
Madam President, I would like to convey my sincere thanks to the rapporteurs for drafting the text on which we are going to vote, today. I hope that we will put this mechanism in the hands of the citizens, today, and that it will be further developed by the Commission. I do, of course, agree. It has been made as simple as possible. What we are going to vote on, today, is the result of a compromise - sometimes a difficult compromise - and I do understand that Mr Lamassoure and the other rapporteurs have achieved, on our behalf, a result which is practicable and feasible. Personally, I regret to have to give up the provision which gives 16-year-olds the right to sign an initiative, but I will support the text in the negotiated form, because I am certain that there should be no further delay and that the initiative should be handed over to the citizens.
I am sure we are, in fact, creating this next part of the system, today, in order to act upon something which was said many times in this Chamber by the late Bronisław Geremek - Europe is united, and the time has come for Europeans to be active. Today, we are taking a constructive step in this direction. We are not writing the Bible, here. In three years' time, the procedures being proposed, today, can be looked at and improved, on condition that they are being used, which is something I strongly encourage people to do.
rapporteur for the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (HU) Madam President, as one of the representatives of the LIBE Committee, I would like to join those congratulating the rapporteurs, and would like to thank the Commission for its work, as well as Mr Šefčovič and Mr Chastel for their work in the Council, as they contributed considerably to the creation of a sound and viable text which truly represents a step towards simplification, and which I believe will gain extensive support. There were intense debates, and a multitude of good proposals were tabled. The large number of good proposals also meant that they had to be consolidated, to make the final proposal as user-friendly as possible. Collecting one million signatures is an enormous achievement and requires an enormous amount of work. We would also like to reach out to those who cannot contribute online, but would rather express their opinions on paper. We would be pleased if we could receive feedback, and we would be pleased if we could resolve any problems arising in the process as early as possible. It is certain that Europe will benefit considerably from this instrument.
Madam President, prior to the decision to adopt the Treaty of Lisbon, politicians spoke warmly of the opportunity that citizens' initiatives would bring. We must now ensure that this becomes a powerful reform for democracy and not a paper tiger.
I was the rapporteur for the opinion of the Committee on Civil Liberties, Justice and Home Affairs and I was pleased to table proposals that would make things easier for citizens. For example, we wanted to get young people involved and therefore proposed an age limit of 16 for raising an initiative. An age limit of 18 was decided on, which I may regret, but these are still young people we are talking about. We also extended the time frame to 24 months. Now it has become 12 months, but I am nevertheless pleased to have a compromise, because I am essentially a positive person.
On the other hand, we note that a large amount of work will be necessary on the part of those who submit an initiative, but I hope that we will take up the challenge to ensure that citizens' initiatives are received with respect and in a constructive and positive spirit in the institutions of the EU.
Finally, I would like to thank all my fellow Members for their excellent cooperation on this important initiative.
on behalf of the PPE Group. - (ES) Madam President, the Group of the European People's Party (Christian Democrats) is going to vote enthusiastically in favour of this report, and I would like to congratulate the rapporteurs, the Commission and the Council on this agreement.
Ladies and gentlemen, in the 1980s we coined the phrase 'democratic deficit'. By this we meant that in the European Union decisions were taken only by the Council of Ministers, based on Commission proposals, and that Parliament was only consulted.
Parliament has been battling since the 1980s, through the Treaties of Maastricht, Amsterdam and Nice, the Constitutional Treaty and the Treaty of Lisbon, to close that democratic deficit, and I believe that through the Treaty of Lisbon, with Parliament's new powers and the participation of national parliaments, we have achieved that objective.
We are adding to that achievement today through this citizens' initiative, which in the work of the Convention was due to the sound cooperation between the national parliaments and the European Parliament. I would like to recall the following names here today: Jürgen Meyer, our German Social Democrat colleague, and Alain Lamassoure, who were responsible for bringing this initiative to the plenary of the Convention and getting it approved.
I therefore believe that we have completed the circle, Madam President. I believe that today, when we adopt this initiative, we will have signed the death warrant of the idea of a 'democratic deficit'.
Now it is up to us to act responsibly, ladies and gentlemen, and today we also have the opportunity to do so. By adopting the Union budget we will be fulfilling the role that is expected of us: as a responsible Parliament with codecision powers.
Ladies and gentlemen, I think that this is a good day for Europe.
on behalf of the S&D Group. - (ES) Madam President, Democracy: The Unfinished Journey is the title of a book by a recognised analyst of the theoretical and practical changes that contemporary democracies are undergoing.
We are indeed in the middle of an unfinished journey in which many stages have been completed, but we are in a period of risks, uncertainty and many doubts. However, among those doubts, we do have a few certainties.
The first is that the structure that has endured has been representative democracy: our institutions; without free parliaments based on the will of the people, democracy has never survived.
It is, however, also true that democracy now needs innovation, reforms and changes to improve its quality, while maintaining the structures that have served us so far and the strength of their foundations.
What type of changes do we need? We need to move towards a style of democracy that expands the participatory forum, so that citizens are more than just voters every four or five years. We need a democracy that increases the space for debate, in which citizens discuss, reason and exchange views, and one which increases social capital, in which citizens are no longer isolated and can integrate into the community. We also need a European dimension for this style of democracy.
I think we have achieved that by bringing in legislation for this citizens' initiative. There are now no longer two types of legitimacy, rather there are two voices for citizens: one is here in Parliament and the other is in the citizens' initiative. This will give us a stronger, more participatory and more legitimate democracy.
on behalf of the ALDE Group. - (FI) Madam President, I wish to thank everyone for their cooperation. This has been a splendidly straightforward process of cooperation. The citizens' initiative is a welcome addition to active citizenship. I hope that it will be important for provoking political debate. Not all initiatives gain sufficient support, but they can bring new perspectives to the debate.
Parliament wanted to make the citizens' initiative as userfriendly as possible, and it has mainly succeeded in this. I am especially pleased that the Commission and Parliament will have to organise a public hearing when a million signatures have been collected. This will compel the EU institutions actually to listen to what the signatories have to propose. At the same time, the Commission will have to justify thoroughly to them its possible negative stance.
I would have been pleased if this citizens' initiative could have been signed not just by these citizens but also by the people who live in each country, but there was not enough support for this.
The significance of the citizens' initiative will not be seen until it enters into force. I hope that it will some day provoke a wider debate on EU affairs than has been the case today.
Madam President, I am very happy that this dispute, which not long ago seemed to be a never-ending story, has now found a solution. Like the foxtrot with our beloved European External Action Service, this has taken too long. A slow foxtrot makes your back ache, and your partner may end up disappointed. The partner here, however, is none other than our citizens. I hope that this new form of democracy succeeds, and that we do not betray our citizens' expectations. For me, the saddest thing in the whole debate was that too often we saw distrust towards the citizens, the fear that citizens would come out with brainless ideas. This fear is unfounded, as we will indeed see.
Mr Šefčovič, I would also like the Commission to start to trust its own citizens more. As a representative of Estonia, I want to thank the Council too, which has retained the option of a digital signature, because this is essential for my people. Europe is eagerly awaiting the creative ideas of its citizens. Thank you.
on behalf of the ECR Group. - Madam President, the European citizens' initiative (ECI) is a much needed sign of engagement by the EU, and is a great opportunity to increase democratic participation in Europe and to strengthen the links between citizens and politicians.
Although the obstacle of the obligation to provide passport numbers remains applicable in two-thirds of the Member States, I and other members of the ECR Group have helped make this citizens' initiative more user-friendly by deleting the terribly bureaucratic double admissibility check proposed by the Commission and ensuring that the ECI was made available to popular movements and not just large organised interest groups.
Now, truly grassroots initiatives stand a change of succeeding, even if they do not follow the spirit of European federalism. Most importantly, the Commission will be obliged to indicate the exact reasons for refusal of an ECI, as well as indicating exactly how it intends to follow up on a successful initiative. Transparency in this process is key.
It is about time that the European Union began to properly acknowledge the views of European citizens and listen to the voice of the people. I am hopeful that this scheme will engender a greater sense of democracy and of the democratic accountability of the European Commission, and inspire discussion on the future course of the EU.
on behalf of the GUE/NGL Group. - (DE) Madam President, Mr Šefčovič, ladies and gentlemen, it has already become clear this morning during the debate on the forthcoming European Council meeting that we have a problem of legitimacy within the European Union. Its roots lie primarily in the fact that policy all too often bypasses the day-to-day interests of the citizens. They rightly expect to be more involved in policymaking. The protests taking place in numerous EU countries are an eloquent expression of this. The introduction of the European citizens' initiative, which we are voting on today, means that for the first time in the history of the EU there will be an instrument that allows the citizens of Europe to express their expectations and requirements directly, to launch initiatives immediately, to follow them up and to participate directly in policymaking.
The current regulation is good, but my group is of the opinion that it could and should have been even better. Whether the citizens and residents of Europe will really use the citizens' initiative will ultimately depend on us here in Parliament. How seriously are we taking our self-imposed commitment to support the necessary open approach? Will we be prepared and in a position in three years' time to stand up to the Council and the Commission about the further development of the initiative? The subjects are already laid down in the current regulation and we want to vote on these points again today. The value of the citizens' initiative will not be measured in terms of the interinstitutional compromise reached between the Council and the Commission, but in terms of whether it is really used. The fact that today's result is significantly better - and I would like to thank specifically Mrs Gurmai, Mrs Wallis, Mr Lamassoure and Mr Häfner for working closely together and making such good progress on refining this regulation - is also due to the many members of civil society who have subjected our considerations and our debates to repeated reality and practicability checks. I would also like to take this opportunity to thank them.
I am calling on the citizens of Europe to take the initiative.
on behalf of the EFD Group. - (DA) Madam President, since the Treaty of Lisbon entered into force a year ago, an unprecedented amount of power has been transferred to the EU's institutions, and throughout the past year we have seen how the European Parliament in particular has been in a position to exploit this situation - divesting the Member States of an enormous amount of power.
There were two glimmers of light when the Treaty of Lisbon entered into force. One of these was the citizens' initiative. That is also why - on behalf of both my party in Denmark and my group here in the European Parliament - I entered into the negotiations precisely with a view to getting the citizens' initiative in place, which, in spite of everything, was a tiny glimmer of light in an otherwise very dark and very federal EU.
There have been areas where we have disagreed. Several rapporteurs have already mentioned that someone wants to extend the right to submit a citizens' initiative to people who are not citizens and someone else wants to be able to decide on the voting age in other Member States and so on - something that we have not been able to agree on. However, the framework that we have now agreed on nevertheless contains positive elements and therefore, in the spirit of democracy and in order to promote the positive elements that, in spite of everything, are contained in the Treaty of Lisbon, my group will also support this initiative.
(FR) Madam President, ladies and gentlemen, the citizens' initiative, as proposed by the treaties and laid down by this regulation, is a parody of democracy. Firstly, it leads citizens to believe that their voice can be heard by the Eurocracy, despite the fact that the latter systematically refused to listen to them when they made it clear, by means of referendum, that they did not want the construction of a European super-state. Therefore start by listening to the public when they say 'no' or when they tell you to call a halt.
It is also a parody of democracy in terms of the restrictions on admissibility. Citizens' initiatives must be in accordance with the treaties and the so-called principles that underlie them. Therefore, in the name of the principles of freedom of movement included in the treaties, there will be a pitiless refusal of any request to protect our economies, a refusal to put any brake on the financialised globalisation whose devastating effects we are now suffering, to reverse in any way migratory flows. Any initiative seeking to halt negotiations with Turkey is likely to suffer the same fate, insofar as we can request the Commission to act but cannot request it to stop acting. If an initiative receives enough signatures, the Commission is not obliged to put it into effect, merely to justify its decision. This is a veritable parody of democracy.
- (FR) Madam President, firstly I should like to pay tribute to the huge amount of work done by the rapporteurs. Ladies and gentlemen, there are some unprecedented moments in the European Parliament. Today is one of them. We wanted to provide citizens with a clear, simple and effective instrument in order to bring them closer to the institutions.
Firstly, we must emphasise the efforts that have been made to simplify the procedure. The registration phase is now quick and clear. It is our duty to disseminate the criteria that an initiative must meet in order to be registered: respect for the values of the Union, respect for the powers of the Commission, in relation to the application of the treaties.
Secondly, I would draw your attention to the one-year deadline for the Member States. The fact that they are meeting this deadline and guaranteeing data protection will send a strong signal to our citizens.
Thirdly, I would like to express my satisfaction over the three-month deadline, over the political and legal arguments and the procedure that the Commission must follow for organising public hearings jointly with Parliament. Certainly, with these three points, it can be said that an instrument will shortly be in the hands of the European citizen that is simpler than expected, clearer than it appears at first sight and supposedly more effective.
Finally, I shall remain alert to the possible perverse effects of political parties financing the initiative and this is something for which I still believe that the citizens will perhaps be in a position to reproach us. Having said that, I count on all of us to sound the alarm at the first signs of it being used for party political purposes because, first and foremost, that is our commitment and we shall vote for an instrument of participatory democracy that belongs to the citizens alone.
Madam President, may I start by congratulating you on your contribution as the co-rapporteur of our Committee on Petitions.
As you may know, the citizens' initiative was a major priority for our S&D Group. Firstly, I would like to congratulate all four co-rapporteurs from the Committee on Constitutional Affairs and the Committee on Petitions on their joint work in delivering this remarkable report, as well as on the way in which they negotiated with the Council and the Commission to achieve such a good result. I would also like to mention the very special role played by the Vice-President of the European Commission, Commissioner Šefčovič, and his readiness, openness and commitment to negotiate with both the Council and Parliament.
I am glad to be voting today only a few months after the beginning of the procedure on this unique and key instrument for participatory democracy in the European Union. The European Parliament has contributed a great deal to this text. Two-thirds of the text comes from Parliament, showing once again its constant commitment to involving European citizens in the political debate and bringing the European Union closer to them.
I consider this document to be well-balanced and to contribute to our common goal, which is to give the citizens' initiative an important role in the practice of European democracy and enhance the capacity of European citizens to make an impact on European policies. Indeed, this instrument is designed to promote in-depth debate throughout civil society. As our group has emphasised from the beginning, this instrument is accessible and simply designed, as well as being clear and detailed in order to avoid creating frustration.
I would like to thank you very much and to wish you success after this remarkable beginning.
Madam President, contrary to the assumptions of some speakers, my belief is that the citizens' initiative was always intended to be able to be used by citizens to request the Commission to propose an amendment to the treaties.
I am very pleased that the final wording of Article 2 of the regulation faithfully repeats the wording of Article 11(4) of the Treaty itself. A Commission proposal to change the treaties is certainly the Commission functioning legally within the framework of its powers, and we all know from experience that it is frequently necessary to change the treaties in order that their objectives can be fully achieved.
So citizens should be bold and fully exploit this great new experiment in post-national democracy.
(PL) Madam President, as Mrs McClarkin has said, our political group will support this scheme, because it is a good one, and it should be endorsed when the vote is taken. I am pleased that during work on the scheme it was possible to eliminate several features which were a cause for concern. Amongst other things, protection of personal data has been increased and the minimum age for supporting an initiative has been raised from 16 to 18 years. This is a good result.
However, I do have several critical remarks. Firstly, as my colleague Mrs McClarkin has said, it is, in fact, the Commission which is going to decide whether or not an initiative is accepted, and so the voice of the people is still going to be dependent on officials, even if they are acting in good faith. Another matter is that it should be considered whether the 300 000 votes needed for an initiative and the one quarter of the Member States which have to be represented is not too low a threshold. In Poland, an initiative of this kind requires the signatures of 100 000 people. On the much larger scale of the entire European Union - Poles constitute only 8% of the population - I think this is questionable. However, in spite of these doubts, the scheme is worth supporting and the European Conservatives and Reformists will certainly endorse it.
(GA) Madam President, I would first of all like to thank both you and the rapporteurs. The work of the rapporteurs represents a significant improvement on the Commission's proposal.
However, I am disappointed that some aspects of the proposal will lead to people who should be involved being excluded. I would ask Parliament to give serious consideration to the amendments adopted by large majorities in the Committee on Petitions and which we have yet again tabled to the plenary - Amendments 71, 72, 73 and 74. We should ensure in particular that we do not suggest to people resident in the EU who have not attained citizenship that their views are not necessary or not welcome. Similarly, young people should be encouraged to participate in the issues related to EU policies.
In the current situation, not all EU residents - including long-term residents - will be able to sign the citizens' initiative. Participation will only be open to those with EU citizenship.
The purpose of Amendments 72 and 73, therefore, which we have tabled once more to the plenary, is to ensure that residents' signatures will be included in the 1 million signatures requesting the Commission to take action.
(NL) Madam President, I am not sure what to make of this citizens' initiative. Involving citizens more in decision-making sounds nice enough, although, of course, it would be better to allow the very same citizens to vote on the Treaty of Lisbon in a referendum.
Calling a treaty that has been rammed down our citizens' throats a dialogue with citizens is, from my point of view, both cynical and ironic. Madam President, I fear that the citizens' initiative will merely prove to be a giant piece of window dressing. The Commission has carte blanche not to consider proposals. Clearly, the hobbyhorses of the left Europhile elite, who evidently represent a pro-European position, will be accepted.
Or can the Commissioner rid me of these concerns? Suppose we had citizens' initiatives to stop the negotiations with Turkey or to abolish this House - which, of course, would be fantastic. Will the Commission then take them seriously? I would like to hear your thoughts on that.
Madam President, the confidence of citizens in the European Union has already hit rock bottom. I suspect that this citizens' initiative will do very little to change that and that does not worry me, actually, because the more people recognise the collapse of the European Union, the better.
Madam President, as shadow rapporteur for the Committee on Civil Liberties, Justice and Home Affairs I have been fully committed to helping shape this new right to political initiative for the citizens of Europe with a view to really empowering the people.
I support the final compromise and congratulate Mr Lamassoure. It makes it user-friendly, simple and accessible for citizens. I welcome especially the transparency as regards both political and financial support. However I regret that financing from political parties and groups is allowed and national politicians are allowed to be initiators.
I do not want to spoil the party here, colleagues, but let us be realistic. There is a risk that the democratic process in Europe could not only be boosted but also derailed, and the citizens' initiative could be exploited, if not hijacked, by extremists and populists.
I think we all have now to take our shared responsibility and make sure it is really used for the citizens. I call upon elected politicians in Member States to respect the fact that they have representative democracy to express their views and this initiative is for citizens. I call upon the Commission to properly inform citizens to avoid raising false expectations, and to be tough as regards the admission criteria.
I call upon the media to play their role in giving correct information, and on Member States to respect personal data so that the people will feel enough trust to participate. I really hope that we will be able to give our citizens the chance to be part of this debate and enjoy using this instrument.
(DE) Madam President, I am not a member of any of the committees that are directly involved, but nevertheless I have given our rapporteur, Mrs Gurmai, my full support and I would like to thank all the rapporteurs. I believe that we have taken a significant step forward in the process of democratising the European Union.
I know that many people are concerned about a possible misuse of the instrument. However, it is up to us to take into consideration the worries and the problems of the citizens in our policies and then they will not be able to misuse the citizens' initiative. It is up to us to use our policies to oppose the citizens' initiatives, if we believe that they are going in the wrong direction. Opposition is certainly more useful than ignoring them.
In contrast to Mrs Corazza Bildt, I think that a good compromise has been reached. I believe that political parties should not use the initiative instrument, because that is what the political parties and Parliament are there for. Of course, it is absolutely right that politicians should not be excluded from the debate. Therefore, I think that this instrument represents a move in the right direction.
It is now up to the political parties to implement the right policies under the watchful eye of the citizens and the citizens' initiative, to take up the wishes and concerns of citizens, to bring them into Parliament and to enter into a dialogue with the citizens to a much greater extent. This instrument also forces politicians to act more sensibly and to shape Europe in such a way that it really is close to the citizens and not remote from them, which is a criticism rightly made by many people.
Once again, I would like to thank the rapporteurs for their hard work. I believe that this is a major step forward for democracy in Europe and ultimately this is what we in Parliament are fighting for: a democratic Europe.
(PL) Madam President, I would like to add my voice to the expressions of support and approval for this scheme. On the other hand, the expression of certain doubts and comments does not indicate a lack of support, it just reflects a concern that the scheme will be used in the right way. I would like to point out, here, that many of the opportunities, hopes and also fears which are being talked about - Mr Migalski, amongst others, has mentioned this - concern the hope that this tool, which is so much needed and which will do so much to strengthen and extend democracy, will not, in practice, be misused.
Paradoxically, this tool might easily be misused in practice, and not only by extremists, but also by very strong and powerful interest groups, and I say this because we think a threshold of 1 000 000 statements of support is not a big threshold when compared to the Union's demographic potential. If we point out that a decision to accept or reject an initiative is, however, going to be dependent to a great extent on an arbitrary evaluation, this, too, may attract serious criticism from the citizens themselves. In summary, I think we should accelerate work on the scheme and make it a priority, but what is also needed is for the scheme to be subjected to a very thorough, prudent and sensible analysis.
Madam President, I stand here as a democrat and someone who believes that greater participation in the democratic process is to be encouraged. Let us be honest, there is a disconnect between policymakers and citizens. It is therefore very important that the voice of the ordinary citizen is heard.
The ECI in theory is a sound concept, yet my enthusiasm is tempered with the fact that the Commission still holds considerable power. We also cannot ignore the fact that the mechanics for gathering the signatures for an ECI, even with the requirement for participation reduced to a quarter of the Member States, may mean that it is very difficult for anyone but large lobby organisations which already operate on a pan-European basis to gather these required signatures. This truly needs to be a tool of the citizen and not the NGO.
(PT) Madam President, Commissioner, ladies and gentlemen, Members of the Council, I wanted to say that this citizens' initiative represents a very important step towards the recognition of the constitutional nature of the European Union. Only a constitutional entity, whether or not it has a written constitution, is in a position to provide its citizens with an instrument that has this capacity, and I recognise in our action something of great value: the value of providing the European Union with this constitutional nature.
I also wanted to say that this is a very important step for citizens and for solidarity between citizens. By having one quarter of the countries as a minimum condition for launching an initiative, we are also creating a trans-European and pan-European movement, because it is much more difficult to be taken over by lobbies or by partisan interests. Contrary to what is being said here, it is much more difficult when we require the citizens of seven or eight countries to sign up to this initiative, and I am therefore convinced that it will also be a way of strengthening solidarity between European States, solidarity between the citizens of European States, solidarity that at this point in time, two days from this December's European Council meeting which will be so decisive, solidarity which we need now more than ever.
(IT) Madam President, ladies and gentlemen, procedure is the stuff of democracy and therefore the implementation of the citizens' initiative was not merely a technical exercise but imposed crucial choices that made it possible to turn the citizens' initiative into an instrument effectively capable of helping to build a genuine European political space.
Parliament undoubtedly exercised its prerogatives in an exemplary manner, significantly improving the original proposal. The main results have already mentioned and I do not need to remind you of them. I would, however, like to emphasise another one, to which our group made a significant contribution: European political parties will also be able to promote a citizens' initiative. This is an outcome of great significance because the fate of European democracy lies at its heart, since there can be no genuine international democracy until European political parties take on an effective role in the democratic process. Today we are taking a step forward in this direction and this is another reason why it is a great day for European democracy.
(IT) Madam President, Commissioner, President-in-Office of the Council, ladies and gentlemen, I should like to thank all the rapporteurs for the timeliness of the work carried out and the good compromise achieved. As Chair of the Committee on Petitions, please allow me to offer my particular thanks to Mrs Wallis and Mr Häfner in addition to the shadow rapporteurs who - making up a sizeable team - were able to correctly channel all the feelings that emerged in the debate conducted within the Committee on Petitions.
I think we worked in full awareness of the importance of the task we were carrying out. Indeed, the citizens' initiative is a significant goal in the process of building a Europe of the people, a democratic Europe and a truly participative Europe.
We in the Committee on Petitions worked with this in mind, cooperating with the Committee on Constitutional Affairs, applying the procedure laid down in Rule 50 of the Rules of Procedure. As many fellow Members and the rapporteurs have emphasised, we aimed to make the procedure as usable, burden-free, transparent and effective as possible.
We worked with this in mind to impose obligations on the Commission and to limit its scope for evaluation regarding the criteria of admissibility that we have introduced. I should like to reassure the fellow Members who raised legitimate and understandable concerns, which we covered during the debate and to many of which we sought to provide responses.
Lastly, because this topic is close to my heart, I should like to emphasise the importance of introducing a public hearing for representatives of a citizens' initiative, which will be organised by the Commission together with the European Parliament. As Chair of the Committee on Petitions I should like to express my satisfaction because, under an agreement between the parties involved, this task within Parliament is likely to be entrusted to the committee that I chair.
(DE) Madam President, firstly I would like to thank everyone who has made this possible and, in particular, the former vice-president Sylvia-Yvonne Kaufmann, who did much of the preliminary work during the previous parliamentary term to ensure that the day would come when the European citizens' initiative would become reality.
Sometimes the citizens of the EU feel as if Europe and its institutions are very remote. This instrument, the European citizens' initiative, will bring the institutions closer to the citizens. This is an excellent instrument which will strengthen democracy, involve people more and enable them to take the initiative. I believe that two things will be very important over the next few months. One is creating access, including digital access, to the citizens' initiative over the Internet in a way which makes it easy to use but is also secure. The second is that if a citizens' initiative is successful, it should be followed by a legal act. My question to the Commission is therefore as follows: How will we decide in future which initiatives will result in a legal act and which simply in a hearing? Perhaps you could explain this, Mr Šefčovič. I would also like to thank you once again for your work and for the work done by the Council.
Madam President, the launching of the citizens' initiative is unquestionably one of the most important developments in the process of European integration. It constitutes a qualitative redistribution of power within the European Union and has the potential to generate significant innovation in European politics.
The placing of citizens at the same level as Parliament and Council, by offering citizens the right to call on the Commission to bring legislation forward, has far-reaching implications. For one, the new institution creates space to question one of the fundamental features of the way in which the entire integration process has been designed - namely that, from the outset, it has been elite-led. In many respects, this has been very successful but there is equally little doubt now that, without the active support of the citizens, the integration process runs into obstacles. Indeed, there is growing evidence that citizens see the EU as remote, complex and impenetrable. They have had very little reason to engage with the EU because the means of doing so have been absent.
This is what the citizens' initiative will remedy. It sets up an instrument that has the capacity to bridge the gap between the EU and the demos. It is in everyone's interest that the instrument should now work and should work as effectively as possible.
(FR) Madam President, ladies and gentlemen, I should like firstly to congratulate all the rapporteurs, and especially my colleague and neighbour Mrs Gurmai, for their outstanding work on this issue.
The creation of the citizens' initiative is one of the most interesting innovations of the Treaty of Lisbon. In my view, it constitutes a new legislative power within the European institutions placed in the hands of the citizens.
In a context in which the feeling of belonging to the Union is still too weak and where rates of abstention at the European elections, especially, are particularly worrying, this new tool will enable European citizens to become fully-fledged actors in European democracy. Moreover, this issue gives rise to huge curiosity and undoubted interest.
Therefore to highlight exclusively the risks that citizens' initiatives might pose would send a bad signal. While it is, of course, necessary to tackle this provision appropriately, we must not be afraid of the discussions that might arise.
The compromise between Parliament and the Council is perfectly balanced and the question will be, once this text has been adopted, to ensure that this tool comes into force as quickly as possible because the citizens are expecting this of us and this is an important opportunity.
(Applause)
(IT) Madam President, ladies and gentlemen, in my capacity as Chair of the Committee on Constitutional Affairs, I am speaking above all to thank all the members of my committee for their good work, particularly Mr Lamassoure and Mrs Gurmai, who did a great job in achieving the aim of implementing one of the most important changes in the Treaty of Lisbon.
The committee also listened to the opinion of all national parliaments and experts, working in close contact with the Commission - for which I offer my heartfelt thanks to Commissioner Šefčovič - and with the Council's willingness to engage in dialogue, for which I should like to thank Mr Chastel.
Applying Rule 50 of the Rules of Procedure also worked very well, allowing us to work effectively with the Committee on Petitions.
I personally supported the need for an annual deadline for the entry into force of the regulation and this was certainly not to delay its application but, quite the contrary, to ensure that its initial implementation will be carried out comprehensively and conscientiously so that all Member States, without exception, are able to fulfil the requirement to prepare participation and checking instruments.
I believe that the greatest positive effect of the new scheme is to increase the awareness of EU citizenship, which has now been enriched by the power of participation in the legislative process, including providing the stimulus. I am also certain that the mechanisms provided will guarantee easy participation for citizens, while also preventing abuse.
Ultimately, I believe that, with the Christmas festivities only a few days away, the adoption of this regulation represents a nice gift for European citizens and Europe itself.
(DE) Madam President, I am pleased to be able to speak after my successor on the Committee on Constitutional Affairs, because I supported this project for 10 years and the European citizens' initiative was included in the text of the treaty almost at the last second. Back then, it was the Members of this Parliament and of the national parliaments who took the initiative in the Convention. This opens a new chapter in the relationships between the citizens and the European institutions. All of us hope that this will reduce the distance between people and politics in Europe. The citizens' initiative is not the cure for all our ills, but it can be a huge help. Above all, I would like to see more openness in Europe, in the form of a cross-border debate on current issues which are of interest to citizens. In my area, the environment, I can think of a number of subjects which could be put on the European Union's agenda using this instrument and, in particular, on the agenda of the Commission in its role as European government or executive. I would also like to ask the Commission how it is preparing for these future initiatives. We must not disappoint the people.
I would like to thank everyone and especially the rapporteurs Mrs Gurmai and Mr Lamassoure for their excellent work.
(LT) Madam President, this is a really happy and important day for the European Parliament. I very much hope that we will approve this mechanism which will enable our citizens to participate in creating the European Union's future, not just electing the European Parliament, but also actively participating in the creation process. It is very important for citizens' voices to be heard. A few years ago I myself had the opportunity to represent tens of thousands of European Union citizens when I presented a petition to the European Parliament and I am very pleased that at the time the European Parliament adopted a resolution based on the petition. It is a great thing when you feel that your voice, your voice as a citizen, is heard in the European Union's institutions. There must be dialogue between the European Commission and citizens, and there must not be any situations that would de-motivate citizens. This is a step towards closer cooperation not just between institutions and citizens, but among citizens themselves. This is about recognizing and identifying certain problems and providing a single solution to them, but the process must be safe and transparent and we must apply the principle of subsidiarity.
Madam President, first I want to congratulate Zita Gurmai and Alain Lamassoure for this report. I strongly welcome the citizens' initiative mechanism. It is a very positive grassroots initiative. It will serve to greatly reduce the democratic deficit between the people and the European Union institutions. Notably, it gives citizens a platform to express and propose ideas for European legislation. The need for a minimum of one fourth of all Member States to collect signatures for the initiative ensures that the initiative will represent the need for a legislative proposal by a cross-section of society.
Finally, I would like to stress that it is important to have full transparency regarding the founding of the initiative and sources of financial support for the organisers.
(ES) Madam President, I would like to congratulate the rapporteurs, because their work is going to give European men and women the opportunity to convert their concerns into initiatives in the European Parliament.
Today we are improving democracy, bringing decision-making processes closer to citizens and making them more open and deliberative, always looking towards people.
This regulation is part of the Europe 2020 policy, and is a basic tool for managing the knowledge and talent available in society. It is also going to require us to learn new skills so that we can be more visible as political leaders in virtual communities, in the digital society, and lead in different way that is closer to the people and more human. It is a step towards political innovation, which must help us to be more transparent and restore people's confidence in politics.
Finally, the citizens' initiative is going to be an opportunity for the regions to overcome the lack of recognition that they have in the current institutional structure of the Union. I am sure that, with resolve and imagination, the regions will also use this mechanism to bring their proposals directly to this House.
(IT) Madam President, ladies and gentlemen, until the Treaty of Lisbon, the European Union was not open to the requests of its citizens, partly because two of its main bodies - the Commission and the Council - are appointed and not elected like Parliament, and also because there was no provision for public participation.
With the entry into force of the new treaty, European citizens can submit proposed initiatives by collecting a sufficient number of signatures. We are somewhat in favour of the regulation, because it improves on the Commission's initial text. The admissibility procedure for the proposal is combined with the registration procedure and is followed by the collection and verification of signatures.
Unfortunately, the report is inadequate due to the lack of any mechanism to verify the authenticity of signatures. This could lead to the submission of false signatures and therefore detract from the popular democratic value of the initiative.
Madam President, the citizens' initiative has many guises. Is it a petition? Yes, but not a freely drafted one. The petitioner is told beforehand what he might ask for, which is something within the competence of the Commission, and what he might not ask for, which is something deemed by the Commission to be lacking in seriousness or contrary to so-called European values.
Is it a referendum? Absolutely not. It has been described wrongly as an example of direct democracy. However, there will be no popular vote involving all citizens. Even if a million signatures should be collected, the Commission will not have to act on it.
It will not even truly be a citizens' initiative. Ordinary citizens are unlikely to organise themselves autonomously. Only powerful interests will find it easy to mobilise opinion. Most of all, it will be a quasi-democratic cosmetic for an undemocratic institution.
Does that mean we are opposed to it? No. I am confident that concerned opponents will use it to undo the European project.
(PL) Madam President, the European citizens' initiative is to be a tool which enables the citizens to participate more fully in the life of the Union, and this, in turn, is to strengthen the clearly impaired communication between the European Union and the citizens. Name, address, nationality and signature - I fully agree that this should be sufficient in order to ensure that the person who signs does exist and has not signed twice. Dropping the requirement for identification using an identification document - a decision which, unfortunately, has not been made - could be very influential in creating a citizen-friendly tool.
In times when the protection of personal data gives rise to particular concerns, collecting confidential personal data such as identification numbers may discourage many citizens from signing an initiative. The officials who have been promoting the obligation to present an identification document clearly have not appreciated this matter. Enabling European citizens to submit proposals for new legislation on a matter of social importance is an invaluable part of democracy, and I feel honoured that I can be part of the process of giving this tool to the residents of Europe.
(EL) Madam President, I should like to congratulate the rapporteurs on their excellent work. We decided to include the right of citizens to request legislative initiatives by the Commission in our European Constitution, the Treaty of Lisbon. Our citizens have taken that on board and have already set the first initiative in motion by collecting over one million signatures. The issue they selected is an issue which truly concerns us all, an issue on which, even without the signatures, the Commission should take an initiative. They have raised the issue of the independence of the EFSA in the face of the interests of biotechnology companies, an issue which Commission Dalli recognised, and have requested a moratorium on crops until reliable control mechanisms can be set up to ascertain the impact of modified organisms on human health, biodiversity and food safety. I call on the Commission to take this initiative.
(FR) Madam President, I too would like to thank our four rapporteurs who have carried out some outstanding work and who have brought significant added value from the European Parliament to the text initially proposed by the Commission.
The citizens' initiative that we, in the Group of the European People's Party (Christian Democrats), are on the point of enthusiastically adopting is a major step forward from the Treaty of Lisbon. Let us make no mistake, this instrument can truly change the European political landscape as long as we use it both sensibly and bravely. It can contribute to enabling European citizens to participate directly in the European political debate. It can contribute towards eliciting European public opinion, namely the opinion of European men and women who come together to debate, who adopt a common position and who rally together over truly European issues. However, let us not disappoint our citizens.
Let us urge our Member States to be quick to take the application measures where needed, let us not disappoint our citizens, as the strengthening of European democracy depends on it.
(NL) Madam President, I, too, would like to congratulate everyone, especially our citizens, and I look forward to us working together constructively.
It is indeed true that we need, in particular, to ensure we maintain a low threshold and that means allowing everyone to participate in a citizens' initiative. It is therefore unfortunate that young people under the age of 18 have been denied this possibility, because they are precisely the people that we so badly want to involve in politics.
It is also unfortunate that we have left it to Member States to decide whether or not to set up initiatives online. Surely, you cannot expect us to still work with paper in this day and age when having a presence online has proved to be a very efficient tool for organising people, both politically and in terms of their interests.
What is it exactly that we expect we will be able to achieve with the citizens' initiative? I do think that the Commission should be able to say, at a very early stage, whether certain proposals, such as those that have been put forward here, like the one about abolishing Parliament, will actually constitute a citizens' initiative or not. What can you do about that? Who will develop these things and when can we expect a legislative proposal?
We politicians live in glass houses. People are allowed to look inside and people will now also be able to drop in and participate. I look forward to some constructive cooperation.
For those of you in the Chamber who wanted to take part in the debate under catch-the-eye, I will not be able to take any further speakers, but I would remind you that you can, under the Rules, submit a written statement that will be appended to the verbatim report of the debate, so I would urge you to do that if you wish to do so.
Vice-President of the Commission. - Madam President, first I would like to thank the honourable Members of this Parliament for their great support for this regulation. I would also like to thank them for the very positive European energy radiating from this House during this debate. As we saw this morning, this year is rather challenging for Europe, but I think this debate has shown that today is a very good day for European citizens and a very good day for Europe. I would like to underline that the Commission wants this important initiative to be a success and we will treat it in a very constructive spirit.
In answer to some questions that have been raised by Members, I would like to assure them that we are going to help the organisers. We are going to organise the contact points, and we are going to organise the helpdesk through which we will advise organisers about what is possible, what is not, what kinds of regulations are in the pipeline, what kinds of initiatives are being organised or what kinds of competing or opposite proposals we have received from other organising committees. We will try to be as user-friendly and as citizens' initiative-friendly as possible.
We take the concerns raised by Ms Corazza Bildt and Mr Casini very seriously. Therefore, during the whole process we will insist on the importance of preserving the institutional balance in this regulation and preserving the exclusive right of initiative for the Commission, because the Commission is responsible to all citizens - not only to the organisers of the initiative, but also to general European interests. This is what we have to follow up in this process as well.
In reply to Mr Groote, I would like to assure him that once the European citizens' initiative is successful we will follow the procedure established by the regulation. We will receive the organisers at appropriate level - Commissioner or Director-General level - then we will be present at the highest possible level at the hearings organised by the European Parliament. Within three months we will establish very precise reasons in the communication if we want to follow up with legislative proposals, if we need to study the issue further or, should the initiative be too controversial, if we will not proceed with subsequent proposals.
I hope that this new instrument will help us to have a better European debate in Europe and more European topics in national capitals. I hope that the ECI will be a very successful project and that we will see this when we review it for the first time. Thank you for your support.
(Applause)
Madam President, honourable Members, let me say a few words after Commissioner Šefčovič.
As the debate has shown, this is a fascinating subject. Some questions remain unanswered, not all fears have been dispelled. This is a true compromise.
Let us bring the citizens' initiative to life. Let us judge the regulation in the long term, as this will obviously allow us to develop its mechanism.
Thank you again for your cooperation. I wish the citizens' initiative all the best.
rapporteur. - Mr President, I would like to thank my colleagues for all of their remarks. I am very glad that the majority among us is favourable to adding a new layer to our European democracy.
It is completely natural and just to be expected that there are fears, but if we try our hand at something completely new we cannot answer all questions and calm all fears beforehand. However, I am confident that the regulation that we present today tackles many of the challenges that we could imagine during the preparation of the regulation.
We should not be afraid of this new facet of democracy. We shall listen more clearly to European citizens' voices, and we should not be afraid to do so. This is one of the long-term goals, is it not? We should only be afraid that the ECI is used not in the spirit of the Treaty, not for its intended purpose but abusively or not at all.
We have done our best to reduce this risk in the regulation with the help of Sylvia Kaufmann, who made the first report on the ECI in this Parliament. I would also like to thank Maroš Šefčovič's and Alain Lamassoure's whole teams and our other colleagues. I would also to thank the team working for the Hungarian Presidency of the European Union for their cooperation.
I would like to underline that the implementation of the regulation is crucially important and, to this end, I would like to offer my help and cooperation to the incoming Hungarian Presidency.
I am confident that the vote in an hour will support the compromise reached between the European institutions. This is the only way that we can give a nice Christmas present to European citizens: a solid regulation on the European citizens' initiative. Let us not make them wait any longer.
Thank you very much for your attention and I would like to wish you, and all of the citizens here who bore witness to this, a Merry Christmas and a Happy New Year.
rapporteur. - Madam President, at this time and hour, everything having been said, I am happy to leave you the last say in this matter, which you know as well as I do.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
I wish to congratulate the authors of the report for the outcome of the vote achieved in committee. The citizens' initiative is of great symbolic value and offers one of the most effective ways of strengthening democracy in the EU. Citizens must find the new instrument easy to use, accessible and credible. I should mention that during the negotiations with the Council, Romania managed to achieve a balance between the initiative's accessibility and stipulating provisions preventing its abuse. I think that the latest amendments include faster 'admissibility' for checking proposals, a lower threshold for the number of participating countries and an easier process for signing petitions. I would like to stress how important it is to regulate this instrument throughout the whole of Europe. We must look for a solution which will encourage the general public's involvement. With this in mind, communication activities and information campaigns play an important role.
The citizens' initiative is finally to see the light of day. This incredible democratic innovation will lay the foundations for a new European citizenship. It will become the instrument which enables the European public to give direct expression to their concerns on subjects which may be crucial to our common future. The scope for intervention is as important as the extended mandate of the Union. The European Parliament is encouraging rapid, effective implementation. This initiative was introduced by the Treaty of Lisbon, and it still remained to the European institutions to come to an agreement on practical arrangements. The conditions for organising an initiative, which Parliament wanted to be flexible (a million people from at least a quarter of the Member States, which equates to seven countries today), will give citizens concerned all they need to request the Commission to propose a new legislative text. This will become a possibility next year.
With the Treaty of Lisbon, we conferred nationality upon the residents of the EU. The next step is for the citizens of the EU to be given the citizens' initiative. It is a rare moment when a legislative authority or an executive transfers some of its powers to the citizens. This shows great maturity. It is our response to the democracy deficit.
Our work is not based only on representative democracy - it is also based on participatory democracy. Earlier development policy and consultations with citizens in the decision-making process have not always met the expectations of the European Union's residents. The citizens' initiative, which is the result of a difficult compromise, has, firstly, ensured full transparency. Secondly, we have simplified the whole system. We have also brought in an innovation in the form of the option to submit statements of support online. Today, major efforts at promoting the citizens' initiative await us, and these will have to be undertaken by the Commission and Parliament as well as by the Member States. We should also consider if openness to the citizens' initiative might be threatened by demagogic or populist proposals. I do not think this will happen. Every initiative put forward by the citizens will of necessity involve increased responsibility on the part of the Commission and Parliament.
The Treaty of Lisbon has laid the foundation for the new European citizens' initiative, which had so far been lacking in the European Union's decision-making process. I personally welcome this new opportunity, which responds to the frequent criticism that the functioning of the EU has a democratic deficit in its decision-making processes. This new tool enables EU citizens to directly approach the Commission and request that it submit a legislative proposal to address a particular matter. This deepens the relationship between EU citizens and EU institutions, as it eliminates this often-criticised democratic deficit in decision-making processes, and gets citizens directly involved in decision making. In my opinion, the ECI brings European institutions closer to the citizens and it thus fulfils the principle of subsidiarity as a basic principle of the decision-making mechanisms of the European Union. I would also like to mention that the Committee of the Regions has said that local and regional authorities have taken an interest in the ECI. Such bodies could get involved in the process in the capacity of organisers or supporters; after all they are closest to the citizens of the EU. That is just one of many reasons why I support the introduction of the ECI.
in writing. - I was eager for European citizens to benefit from this powerful instrument as soon as possible, and I am delighted to see the end of the legislative procedure one year after the entry into force of the Treaty of Lisbon. The citizens' initiative is a major innovation of the Treaty of Lisbon. It provides European citizens with a new right whereby one million citizens may ask the European Commission to propose a new EU law, thus bringing Europe closer to its citizens. The citizens' initiative is a valuable tool by which citizens can achieve ambitious results through teamwork - this is the essence of the European project. This initiative will ensure that the Institutions continue to work on the issues closest to their citizens' hearts, while encouraging cross-border debate on European issues. This is a work in progress and the Commission will present a report every three years on the implementation of the initiative.
Today's vote on the European citizens' initiative is a milestone for more democracy in Europe. I welcome the compromise and I will support it, because the report produced by Mr Lamassoure and Mrs Gurmai is the first step in the right direction. Ladies and gentlemen, we must not be afraid of citizens having more opportunities to express their will. We must give the citizens of Europe more codecision rights, not just every five years at the European elections. This needs courage, stamina and strength. Courage to keep returning to the dialogue. Stamina, because decisions cannot necessarily be made more quickly and strength because our representative democracy includes, at last, in my opinion, more participative elements. Our goal must be to increase the dialogue in Europe between the citizens and the politicians. I am pleased that we are moving one step closer to the Europe of the citizens today with the European citizens' initiative. I am convinced that one day we Europeans will take joint European decisions, in the form of citizens' decisions.
in writing. - How to bring Europe closer to citizens and how to bring citizens closer to Europe is one of the main issues under discussion probably since the beginning of the European Community. The Convention on the Future of Europe worked out the basis for the current Treaty of Lisbon and also laid the ground for the mechanism for the citizens' initiative. We now have this on our tables in concrete form, and in the very near future all citizens in the EU will have the possibility to bring issues important to them to the attention of European decision-makers. This initiative is one of the strongest measures for uniting citizens in Europe - an initiative which requires joint action, cooperation, coordination and the will to work together for a common European goal. Every voice in society matters, but only a united voice can make a real difference. I call upon the Commission and the Member States to promote this initiative and to ensure that it is easily accessible for everyone. I especially welcome the proposal for joint hearings with the Commission and Parliament. It is highly important that the directly elected European Parliament is closely involved and follows the concerns and issues of citizens.
It is very important for citizens to have the opportunity to take initiatives in connection with the issues that have the greatest influence on their lives as soon as possible, in a pre-defined manner and within an appropriate framework. As it is well-known, I am the head of one of the longest-standing representative groups for persons with disabilities in Hungary, the over one hundred year-old Hungarian Association for the Deaf and the Hard of Hearing. Based on the experience I have gained during my work there, I would venture to say at this point already that the work of Mr Lamassoure and Mrs Gurmai will have tangible results in the form of citizens' initiatives. I note with particular regret that the 'million4disability' initiative launched in 2007 by the community of 80 million persons with disabilities living in the European Union, which produced 1.35 million authentic signatures, remained unsuccessful. Such an initiative would now have consequences and results, and I thank everyone for their work in this regard.
in writing. - (FI) The citizens' initiative is a welcome addition to active citizenship. Alongside the actual legal initiative, it will have an important role in provoking political debate.
The scope of the citizens' initiative, however, is not yet cut and dried. The European citizens' initiative should be a way to seek amendments to the EU Treaties. With the Treaty of Lisbon, even the Commission has the authority to make proposals regarding this. That is why the citizens' initiative should also have the potential for formulating initiatives. One might see initiatives in the area of social issues, for example, justification for which could perhaps be found in the EU Charter of Fundamental Rights. The debate on the need to amend the Treaties should therefore not end with a narrow interpretation of the citizens' initiative: it must be more flexible and take account of the public viewpoint.
The launch of the European citizens' initiative proves that bringing the European Union closer to its citizens, which was one of the principal objectives of the process of reviewing the Treaties resulting in the adoption of the Treaty of Lisbon, is more than just a simple abstract notion. The European citizens' initiative will make a significant contribution to making the European political system more democratic, as it establishes a direct link between Member States' citizens and EU institutions. Parliament's text meets the requirements for providing citizens with a simple, easily accessible instrument and the opportunity to gather signatures online demonstrates the ability to adapt to the reality of modern societies. The initiative will offer Europe's political parties the chance to change from being structures bringing together national parties into organisations which mobilise the will of citizens in joint projects. However, the impact made by the European citizens' initiative must be measured not only on a European, but also on a national scale. Indeed, the fact that, from now on, a minimum of 24 750 Romanian citizens will be able to join forces to propose such initiatives with other citizens from a minimum of a quarter of Member States cannot be separated from another fact, which is that, according to the Romanian Constitution, a minimum of 100 000 Romanian citizens are required to submit a legislative initiative in a strictly national context.
in writing. - (LT) I am delighted that barely a year since the Treaty of Lisbon came into force, an agreement has been reached on the regulation on the citizens' initiative. This regulation is a great achievement strengthening the principles of democracy in the European Union. The right to initiate the legislative process that has been given to a million citizens will stimulate interest in EU policies and participation in them. It is very important that Parliament managed to simplify the procedures for submitting and organising initiatives. An initiative will only be successful if it is easily implemented and accessible to all. It must be clear and understandable and citizens must be able participate in it and want to do so. On the other hand, it is also necessary to ensure the transparency in the organisation and funding of this initiative, and the initiative must remain an expression of the citizens themselves rather than political or other groups. I believe that the final text of the regulation on which we will vote today will help ensure this balance. One of the objectives of the Treaty of Lisbon is to bring citizens closer to Europe, and the citizens' initiative will help achieve that by establishing this new unique form of citizen participation in politics.
Setting the conditions for the functioning of the European citizens' initiative was a complex process of negotiation and compromise and involved many debates in the European Parliament, the Commission and the Council. The not-for-profit sector was also involved. During the debate, certain problem areas became apparent, such as how to maintain the European dimension of the initiative, transparency, the method for collecting signatures, and other procedural issues. However, the most important issue is the general approach to the citizens' initiative. If we are to make the most of this new resource, then we must not be afraid to put a stop to the open debate and actually put it into practice. Yes, there will be populist and thorny issues, but that is why it will be so important to have the registration process for an initiative before any signatures are collected. This process will assess whether or not proposals meet with the basic values of the European Union. As shadow rapporteur for the Committee on Culture and Education, I welcome the compromise that has been forged, especially the reduction of the minimum number of countries needed to register an initiative to one quarter of the Member States, and the fact that the European Parliament will play an active role in the public hearing of successful initiative proposals. Of course, I am of the opinion that elected representatives should also have the opportunity to get involved in the organisation of the initiatives. I firmly believe that the European citizens' initiative will, in future, become a true expression of European citizenship.